Case: 15-11187      Document: 00513882288         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11187
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

AMILCAR LINARES-MAZARIEGO, also known as Amilcar Linares,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-201-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Amilcar Linares-Mazariego
raises an argument that is foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 228, 235 (1998), which held that convictions used to enhance a
sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment.
He also raises an argument that is foreclosed by United States v. Gonzalez-
Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11187    Document: 00513882288     Page: 2   Date Filed: 02/21/2017


                                 No. 15-11187

29, 2016) (No. 16-6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b),
which defines a crime of violence when incorporated by reference into U.S.S.G.
§ 2L1.2(b)(1)(C) (2014), is not unconstitutionally vague on its face in light of
Johnson v. United States, 135 S. Ct. 2551 (2015). Gonzalez-Longoria, 831 F.3d
at 672. Accordingly, the motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                       2